Exhibit 10.18

SUMMARY OF NAMED EXECUTIVE OFFICER COMPENSATION
Effective as of January 1, 2012, the following are the annual base salaries of
the Chief Executive Officer and other Named Executive Officers of
Schweitzer-Mauduit International, Inc.  No named executive officer has an
employment contract with the Company.  The Named Executive Officers participate
in various compensation plans and other arrangements as described in the
Company's 2013 Proxy Statement.
 
 
2012 Base Salary
Chairman and Chief Executive Officer
$
780,000


Chief Operating Officer and Executive Vice President, Paper Business
$
463,500


Executive Vice President, Chief Financial Officer and Treasurer
$
335,000


Executive Vice President, Reconstituted Tobacco Business
€
324,500


Vice President, LIP
$
334,000


Corporate Controller
$
208,000







